DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length (of the first cutting edge) in the tool axis direction (that) is greater than a length of a radius extending from the tool axis to the outermost periphery of the first cutting edge” as in claim 25 and 30; and “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends” as on claims 26, 28 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 28, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 25 and 30 recites on lines on lines 3-4 and 19-22 respectively that “the first cutting edge extends…for a length in the tool axis direction that is greater than a length of a radius extending from the tool axis to the outermost periphery of the first cutting edge”.  However, the specification does not set forth any details regarding the specific dimension and or values to clearly point out that the length of the first cutting edge is greater than the length of a radius extending from the tool axis to the outermost periphery of the first cutting edge.  The Examiner also notes that the Applicant has not set forth on the Specification that the drawings are to scale.  Similarly, claims 28 and 31 each recite on lines 1-2 that “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends”.  However, there is no indication on the specification for these limitations, specifically that the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 28 and 31 recite on line 1 “the maximum radius”.  However, there is insufficient antecedent basis for “the maximum radius”, since no “maximum” radius has been previously introduced on the claims.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 19, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh US 2008/0152438 in view of EP 1 864 736 (hereafter—EP’736--) and in further view of Swift et al. US 2016/0082526 (hereafter—Swift--).
In regards to claims 1, 25 and 30, Volokh discloses an end mill (10A) for orbital drilling by which a workpiece is drilled by feeding a tool, in a tool axis direction offset to a central axis of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (Summary of The Invention, paragraph [0010] explicitly discloses that the end mill used in orbital drilling), the end mill (10A) comprising: a shank (12); a first cutting edge (refer to cutting edge disposed at the ridgeline of helical flute, see claim 1) formed in a peripheral portion of the shank (see Figure 1A) and having a first end (closest to shank) and a second end (closest to machining end) spaced apart in the tool axis direction (see Figure 1A); and a second cutting edge (16) formed in a bottom portion of the shank; the first cutting edge having a first ridgeline between a first rake face and a first flank side; and the second cutting edge having a second ridgeline, with no chamfered edge between a second rake face and a second flank; wherein the first end of the first cutting edge originates at a location coinciding with a most proximal cutting edge region location in the shank (refer to the cutting edges that are formed closest to the shank as on Figure 1A), and extends continuously and without interruption on the periphery of the shank between the second end of the first cutting edge and the second cutting edge (claim 1); wherein the first cutting edge extends along an outermost periphery of the peripheral portion and between the first and second ends of the first cutting edge for a length in the tool axis direction (refer to the axial length of the peripheral cutting edge as in Figure 1A), that is greater than a length of a radius extending from the tool axis to the outermost periphery of the first cutting edge (refer to the radial length taken from the axis to the first cutting edge as on Figure 1A) (claim 25 and claim 30).
However, Volokh fails to disclose that there is at least a chamfered edge formed at an angle more than 0˚ and less than 30˚ to a cutting direction to the workpiece, the chamfered edge formed on the first ridge line between the first rake face and the first flank of the first cutting edge; and that there is a first honed edge with a radius not less than 10 µm and not more than 30µm formed in the first flank side of the first ridgeline while the chamfer is formed in the first rake face side of the first ridgeline. 
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a chamfered edge (10/14 or 10/15 or 10/16 on at least Figures 6-7) formed on a first ridgeline between a first rake face (6) and a first flank (7) of the first cutting edge (9). Note that the chamfered edge is disposed at a defined angle of more than 0˚ to a cutting direction to the workpiece.  Note also that a variation of edge preparations as in Figures 2-13 is also disclosed by EP’736 which includes more than one honed/chamfered/blunt cutting edge.  A first honed edge (10/15) with a radius is formed in a first flank side (7) of the first ridgeline while the chamfer (10/16) is formed in a first rake face side (6) of the first ridgeline (see Figure 7).  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Volokh’s cutting edge to have a chamfered edge as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the angle of the chamfered edge be as desired such as more than 0 degrees (as taught by EP’736) but less than 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that these angles will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the radius of the honed edge be as desired such as not less than 10μm and not more than 30μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that the honed radius will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
However, Volokh as modified fails disclose that the second cutting edge has a honed edge at the second ridgeline and a honed edge extending between the second end of the first cutting edge and the second cutting edge.
Nevertheless, Swift teaches that it is well known in the art to have a rotary cutting tool having a first cutting edge (134A) having a first end and second end, the second end being adjacent to a second cutting edge (154A).  The rotary cutting tool of Swift (100) also having on each of both first peripheral cutting edge (134A) and second end cutting edge (154A) on their respective ridgeline, an edge preparation/chamfer/blunt/honed edges.  Note that each respective honed edge is located between each respective rake faces and flank faces of each of the first and second cutting edges.  Note also on Figure 18, that there is a corner round portion or honed portion extending between the second end of the first cutting edge and the second cutting edge.   See paragraph [0049], lines 24-33 and paragraph [0070] lines 6-13 of Swift.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Matsushita’s rotary tool such that the second cutting edge has a honed edge as taught by Swift to prevent chatter, reduce pressure and heat generation when machining (see teaching on paragraph [0070], lines 11-13).]
In regards to claim 3, Volokh as modified discloses the end mill of claim 1, Volokh as modified also discloses that the chamfered edge (as modified by EP’736) has a width.
However, Volokh as modified fails to explicitly disclose that the value of the width is not more than 150 μm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the width of the chamfered edge be as desired such not more than 150μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value involves only routing skill in the art (depending on the type of material being machined and desired cutting edge strength).  In re Boesch, 205 USPQ 215.
In regards to claims 8 and 19, Volokh as modified discloses the end mill of claims 1 and 3 respectively, Volokh as modified also discloses a drilling method comprising producing a drilled product by orbital drilling of the workpiece using the end mill (note that on the Summary of the Invention, the tool of Volokh is used in orbital drilling).
Claim(s) 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh US 2008/0152438 in view of EP 1 864 736 (hereafter—EP’736--) and in further view of Swift et al. US 2016/0082526 (hereafter—Swift--) as applied to claims 1, 25 and 30 above and in further view of Hujis et al. US 2019/0366453 (hereafter—Hujis--). 
In regards to claim 26, 28 and 31, Volokh as modified discloses the end mill of claim 25, 1 and 30 respectively, Volokh as modified also discloses that there is –a maximum—radius from the tool axis to a tip of the first cutting edge between the first and second ends.
However, Volokh as modified fails to disclose that the radius remains constant.
Nevertheless, Hujis teaches that it is well known in the art of rotary cutting tool to have a first cutting edge located on a periphery of a tool, the cutting edge disposed between a first and second end, where a maximum radius from the tool axis to a tip of the cutting edge between the first and second ends, remains constant along a length of a cutting section (see paragraph [0074]), depending on the desired surface finish and geometry/shape of the workpiece being machined (e.g. straight wall can be formed during machining as desired as on paragraph [0076].
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have Volokh’s radius to remain constant as taught by Hujis depending on the desired surface finish and geometry or shape of the workpiece being machined.
In regards to claims 27, 29 and 32, Volokh as modified discloses the end mill of claim 26, 28 and 31 respectively, Volokh as modified also discloses that the first cutting edge (of Volokh) has a helical configuration (see Figure 1A).
Response to Arguments
Applicant’s arguments filed on 05/18/2022 with respect to claims 1, 3, 8, 19, 25-32 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for claim(s) 1, 3, 8, 19, 25 and 30 under 35 U.S.C. 103 as being unpatentable Volokh US 2008/0152438 in view of EP 1 864 736 (hereafter—EP’736--) and in further view of Swift et al. US 2016/0082526 (hereafter—Swift--); for claim(s) 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh US 2008/0152438 in view of EP 1 864 736 (hereafter—EP’736--) and in further view of Swift et al. US 2016/0082526 (hereafter—Swift--) and in further view of Hujis et al. US 2019/0366453 (hereafter—Hujis--) have been incorporated as aforementioned.
New claims 25-26, 28, 30 and 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
New claims 28-29 and 31-32 have been added and have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 21 is believed to have 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722